Case: 13-40829      Document: 00513119737         Page: 1    Date Filed: 07/17/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                       Fifth Circuit

                                                                                  FILED
                                                                                July 17, 2015
                                    No. 13-40829
                                                                               Lyle W. Cayce
                                  Summary Calendar
                                                                                    Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JUAN ALVARADO-ARANDA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:12-CR-1878-1


Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *
       Juan Alvarado-Aranda (Alvarado) appeals the 51-month sentence
imposed after he pleaded guilty to illegally reentering the United States after
deportation. He contends that the district court erroneously applied a 12-level
enhancement pursuant to U.S.S.G. § 2L1.2(b)(1)(A)(i) based on his 1995 Illinois
conviction for possession of cannabis with intent to deliver. Relying mainly on
the Supreme Court’s decision in Moncrieffe v. Holder, 133 S. Ct. 1678 (2013),


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40829    Document: 00513119737     Page: 2   Date Filed: 07/17/2015


                                 No. 13-40829

Alvarado argues that the Illinois statutory provisions under which he was
convicted are broader than the definition of “drug trafficking offense” set forth
in the commentary to § 2L1.2 because they criminalize the distribution of
illegal drugs without remuneration.
      As Alvarado concedes, this court’s review is for plain error because he
did not object to the enhancement in the district court. See Puckett v. United
States, 556 U.S. 129, 135 (2009). To demonstrate plain error, Alvarado must
show a forfeited error that is clear or obvious and that affects his substantial
rights. See id. If he makes such a showing, we have the discretion to correct
the error but only if it seriously affects the fairness, integrity, or public
reputation of judicial proceedings. See id.
      We recently rejected the argument that a conviction for giving or offering
to give away a controlled substance for no remuneration does not constitute a
felony drug trafficking offense for purposes of the § 2L1.2(b)(1)(A)(i)
enhancement. United States v. Martinez-Lugo, 782 F.3d 198, 201, 205 (5th Cir.
2015). In view of Martinez-Lugo, Alvarado fails to show that the district court
committed a clear or obvious error by enhancing his offense level.           The
judgment is AFFIRMED.




                                       2